DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art e.g. U.S. Patent Application Publication Number 2013/0056823 A1 to Kim et al. teaches a semiconductor memory device (e.g. Fig. 2A,2B) comprising a cell array region (e.g. Fig. 2A right side) and a peripheral circuit region (e.g. Fig. 2A left side), the cell array region including:
a substrate (100, ¶ [0035]) that includes active regions (104, ¶ [0036]) defined by a device isolation layer (102);
word line structures (106 and 108 and 110, ¶ [0040]-[0041]) filling trenches (as pictured) formed in an upper portion of the substrate,
the word line structures intersecting the active regions to divide the active regions into
first dopant regions and second dopant regions (regions 112 forming source S and drain D regions, ¶ [0042]);
bit lines (130a,132a,134a, ¶ [0050]) intersecting (e.g. Fig. 1) the word line structures, the bit lines being connected (through 124) to the first dopant regions (S) through first contacts;
data storage parts (210, ¶ [0055]) connected (through 150) to the second dopant regions (D); and
a buffer pattern (114, ¶ [0044]) between the bit lines and the substrate, wherein:

the peripheral circuit region includes an interlayer insulating layer (140, ¶ [0052]) on the device isolation layer,
the buffer pattern (114) extends between the cell region and the peripheral circuit region.
Prior art e.g. U.S. Patent Number 7,820,509 B2 to Ogawa et al. teaches (e.g. FIG. 7A-7C) wherein a device isolation layer (12) includes a recessed region (between 34 in “BOUNDARY REGION”) between the cell region (“MEMORY CELL REGION”) and the peripheral circuit region (“PERIPHERAL CIRCUIT REGION”), wherein an interlayer insulating layer (56) fills the recessed region.
However, prior art fails to reasonably teach or suggest in sufficient detail together wherein the device isolation layer includes a recessed region between the cell region and the peripheral circuit region, the interlayer insulating layer penetrates the buffer pattern and fills the recessed region, a bottom surface of an end portion of the buffer pattern contacts a top surface of the device isolation layer, a side surface of the end portion of the buffer pattern contacts the interlayer insulating layer, together with all of the other limitations of claim 1 as claimed.  Claims 14 and 18 are allowable for similar reasons to claim 1.  Claims 2-13,15-17,19,20 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1, 14, or 18 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891